Name: Thirty-sixth Commission Directive 80/1156/EEC of 28 November 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-12-18

 Avis juridique important|31980L1156Thirty-sixth Commission Directive 80/1156/EEC of 28 November 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 343 , 18/12/1980 P. 0035 - 0037****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 336 , 13 . 12 . 1980 , P . 42 . THIRTY-SIXTH COMMISSION DIRECTIVE OF 28 NOVEMBER 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/1156/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY THE THIRTY-FIFTH COMMISSION DIRECTIVE 80/1139/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR THE CONTENT OF ITS ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF CERTAIN ANTIBIOTICS AND EMULSIFIERS HITHERTO AUTHORIZED AT NATIONAL LEVEL HAS BEEN WIDELY TESTED ; WHEREAS THE EXPERIENCE GAINED AND THE STUDIES CARRIED OUT INDICATE THAT THE USE OF THESE ADDITIVES MAY NOW BE AUTHORIZED UNDER CERTAIN CONDITIONS THROUGHOUT THE COMMUNITY ; WHEREAS THE INVESTIGATION OF VARIOUS ADDITIVES CURRENTLY LISTED IN ANNEX II AND THEREFORE AUTHORIZABLE AT NATIONAL LEVEL HAS NOT YET BEEN COMPLETED WHEREAS , THEREFORE , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES SHOULD BE EXTENDED FOR A GIVEN LENGTH OF TIME ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I , ( A ) IN PART A ' ANTIBIOTICS ' , ( AA ) AGAINST ITEM E 711 ' VIRGINIAMYCIN ' , THE PARTICULARS RELATING TO SWINE SHALL BE REPLACED BY THE FOLLOWING : // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // ' EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // // // // PIGLETS // 4 MONTHS // 5 // 50 // // // // PIGS // FROM 4 MONTHS TO 6 MONTHS // 5 // 20 ' // ( B ) IN PART E ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' THE FOLLOWING ITEMS SHALL BE ADDED : // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // ' EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // E 491 // SORBITAN MONOSTEARATE // E 492 // SORBITAN TRISTEARATE // ALL SPECIES // // // // ALL FEEDING- // E 493 // SORBITAN MONOLAURATE // OF ANIMAL // // // // STUFFS ' // E 494 // SORBITAN MONO-OLEATE // E 495 // SORBITAN MONOPALMITATE // ( C ) IN PART J ' GROWTH PROMOTERS ' , THE NUMBER ' E 800 ' APPEARING AGAINST ' NITROVIN ' IN THE COLUMN HEADED ' EEC NO ' SHALL BE REPLACED BY ' E 850 ' ; 2 . IN ANNEX II , ( A ) IN PART A ' ANTIBIOTICS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 24 MOCIMYCIN , NO 25 NOSIHEPTIDE ; ( B ) IN PART B ' COCCIDIOSTATS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY THE DATE ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 6 NICARBAZIN , NO 16 METICLORPINDOL + METHYLBENZOQUATE ( MIXTURE OF 100 PARTS OF ( A ) AND 8.35 PARTS OF ( B )), NO 19 3,5-DINITROSALICYLIC ACID ( 5-NITROFURFURYLIDENE ) HYDRAZIDE , NO 20 AMPROLIUM + SULPHAQUINOXALINE + ETHOPABATE ( MIXTURE OF 18 PARTS OF ( A ), 10.8 PARTS OF ( B ) AND 0.9 PART OF ( C )), NO 21 AMPROLIUM + SULPHAQUINOXALINE + ETHOPABATE + PYRIMETHAMINE ( MIXTURE OF 20 PARTS OF ( A ), 12 PARTS OF ( B ), 1 PART OF ( C ) AND 1 PART OF ( D )), NO 22 HALOFUGINONE , NO 24 LASALOCIDE SODIUM ; ( C ) IN PART C ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 4 1,2 PROPANEDIOL , NO 5 1,3-BUTANEDIOL ; ( D ) IN PART D ' PRESERVATIVES ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 3 HYDROCHLORIC ACID , NO 4 SULPHURIC ACID , NO 5 FORMALDEHYDE , NO 16 SODIUM NITRITE ( E 250 ); ( E ) IN PART DA ' TRACE ELEMENTS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF ITEM NO 3 ' COPPER ' ; ( F ) IN PART DB ' NON-PROTEIN NITROGEN COMPOUNDS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 1 CYANURIC ACID , NO 2 TRIURET ; ( G ) IN PART F ' GROWTH PROMOTERS ' : ( AA ) THE DATE ' 31 DECEMBER 1980 IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 JUNE 1981 ' IN RESPECT OF ITEM NO 2 ' CARBADOX ' ; ( BB ) THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF ITEM NO 3 ' OLAQUINDOX ' ; ( H ) IN PART G ' BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ' THE DATE ' 31 DECEMBER 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' SHALL BE REPLACED BY ' 30 NOVEMBER 1981 ' IN RESPECT OF THE FOLLOWING ITEMS : NO 1 SILICA , NO 2 SILICATES , FREE OF ASBESTOS , WITH THE EXCEPTION OF CALCIUM SILICATES . ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) NOT LATER THAN 1 JULY 1981 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 NOVEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT